UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4186
CALEB SAINT-BRICE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                          (CR-99-174-2)

                      Submitted: October 31, 2000

                       Decided: January 16, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Mon-
ica K. Schwartz, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                    UNITED STATES v. SAINT-BRICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Caleb Saint-Brice appeals* his conviction and sentence for posses-
sion with intent to distribute crack cocaine, in violation of 21
U.S.C.A. § 841(a) (West 1999 & Supp. 2000). The district court sen-
tenced Saint-Brice to fifty-two months imprisonment, a three year
term of supervised release, and a one hundred dollar special assess-
ment. Finding no error, we affirm.

   In the district court, Saint-Brice contended that police illegally
searched the trailer he stayed in for six days for the purpose of selling
crack cocaine for a friend known only as "Kevin," and therefore the
fruits of the search, including drugs and his tainted confession, must
be suppressed. Kevin neither owned nor leased the trailer, but occu-
pied it pursuant to an agreement with the lessee, who never lived nor
intended to live in the trailer and lacked authority under her lease
agreement to sublet the trailer to another. The district court denied the
motion to suppress, finding that Saint-Brice had neither a subjective
nor objectively reasonable expectation of privacy in the trailer. On
appeal, Saint-Brice contends that the court erred in both conclusions.
As to his subjective expectation of privacy, Saint-Brice emphasizes
his permission from Kevin to live in the trailer, his continuous occu-
pancy of the trailer, and his dominion and control over it during the
period from August 25th until his arrest on August 31st. This expecta-
tion is one that society should consider reasonable, he argues, based
upon his possessory interest and control of the trailer and his right to
exclude others from it. The Government responds that Saint-Brice
"was little more than a trespasser" in the trailer and that the district
court correctly denied the motion to suppress.

  *Pursuant to a plea agreement, Saint-Brice reserved the right to appeal
the denial of a motion to suppress evidence and his confession.
                     UNITED STATES v. SAINT-BRICE                        3
   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
Ornelas v. United States, 517 U.S. 690, 691 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, this court reviews the evidence in the light
most favorable to the government. See United States v. Seidman, 156
F.3d 542, 547 (4th Cir. 1998).

   To assert a Fourth Amendment challenge to the Government’s use
of evidence obtained during the search of the trailer, Saint-Brice must
establish that he had "a legitimate expectation of privacy" in the
trailer. See Rakas v. Illinois, 439 U.S. 128, 148-49 (1978). "A subjec-
tive expectation of privacy is legitimate if it is one that society is pre-
pared to recognize as reasonable." Minnesota v. Olson, 495 U.S. 91,
95-96 (1990). The defendant has the burden of showing that he has
a reasonable expectation of privacy in the area searched. See Rawl-
ings v. Kentucky, 448 U.S. 98, 104 (1980).

   In Jones v. United States, 362 U.S. 257 (1960), the Supreme Court
rejected "subtle distinctions" of property law in analyzing Fourth
Amendment claims and held that a guest of the lessee of an apartment
had standing to challenge the search of that apartment. Id. at 266-67.
This standing was not available, however, to "those who, by virtue of
their wrongful presence, cannot invoke the privacy of the premises
searched." Id. at 267. Although the "legitimately on premises" stan-
dard of Jones was later rejected, see Rakas, 439 U.S. at 142, the
denial of an expectation of privacy based upon wrongful presence has
not been questioned. Id. at 143 n.12.

   In this case, Saint-Brice testified that he considered his presence in
the trailer proper, even when the manager of the trailer park informed
him otherwise, because he had permission from the person who
brought him to the trailer to sell drugs. While this may demonstrate
that he had a subjective expectation of privacy, it does not change the
fact that he lacked permission to be present from either the owner of
the property or the lessee. Under Jones and Rakas his presence was
wrongful and did not give rise to a legitimate expectation of privacy.
See United States v. McRae, 156 F.3d 708 (6th Cir. 1998); United
States v. Gale, 136 F.3d 192, 195 (D.C. Cir. 1998); United States v.
Kitchens, 114 F.3d 29, 32 (4th Cir. 1997).
4                   UNITED STATES v. SAINT-BRICE
   Accordingly, we conclude that the district court properly denied the
motion to suppress, as Saint-Brice did not have a reasonable expecta-
tion of privacy in the trailer. We therefore affirm Saint-Brice’s con-
viction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED